Exhibit 10.16

 

CONTRACT

BETWEEN

THE CITY OF PERTH AMBOY AND

UTILITY SERVICE AFFILIATES (PERTH AMBOY), INC.

 

This Contract dated as of the 20th day of August, 2018 and effective as of the
1st day of January 2019 (the “Contract”), is between the CITY OF PERTH AMBOY,
Middlesex County, New Jersey (the “City”), a municipal corporation organized and
existing under the laws of the State of New Jersey and UTILITY SERVICE
AFFILIATES (PERTH AMBOY), INC., (the “Company”), a corporation organized under
the laws of the State of New Jersey, a wholly-owned subsidiary of Middlesex
Water Company, a public utility regulated by the New Jersey Board of Public
Utilities.

 

WHEREAS, the City owns the Water System, the Wastewater System and the
Stormwater System (all as defined herein and collectively, the “Systems”); and

 

WHEREAS, the Systems provide water production, storage, transmission and
distribution and wastewater and stormwater collection services to the City's
residents and customers; and

 

WHEREAS, the proper provision of such water production, storage, transmission
and distribution and wastewater and stormwater collection services are necessary
for the public health, safety and welfare of the City's residents and customers
and the financial well-being of the City; and

 

WHEREAS, the City has determined that the officers and employees of the Company
include engineers and operators that are licensed by the New Jersey Department
of Environmental Protection and that are able to properly operate and manage the
Systems in accordance with Federal, state and local laws and regulations; and

 

WHEREAS, the operation and management of the Systems as described in N.J.S.A.
40A:11-15(37) are appropriate purposes for which competitive contracting may be
used as set forth in N.J.S.A. 40A:11-4.1(b)(1); and

 

WHEREAS, the City has complied with the requirements for “competitive
contracting” as set forth in N.J.S.A. 40A:11-4.1 through 4.5; and

 

1

 



WHEREAS, the City has determined that the public health, safety and welfare of
the residents of the City can best be protected by entering into an agreement to
provide for the operation and management of the Systems;

 

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
City and the Company agree as follows:

2

 

ARTICLE I

DEFINITIONS

 

Section 1.1.  Definitions. Capitalized terms used in this Contract are defined
below.

 

“Additional Capital Improvements” will have the meaning assigned to such term in
Section 4.4(C).

 

“Annual Fee” will have the meaning assigned to such term in Section 4.1(A).

 

“Authorized Representative” means the City Administrator or his/her designee.

 

“Authorized Subcontractors” means a contractor holding a valid contractor's
license hired by the Company and approved, in writing, by the City Business
Administrator to provide any of the Services.

 

“Capital Improvements and Major Repairs” will mean those capital improvement
items and all renewals, repairs, replacements, additions, improvements,
materials or equipment related to the Systems, that: (i) have a five year or
greater useful life; (ii) cost in excess of FIVE THOUSAND DOLLARS ($5,000);
(iii) are approved by the City as provided herein; and (iv) can be capitalized
in accordance with the principles set forth in the Local Bond Law, N.J.S.A.
40A:2-1 et seq. and are otherwise consistent with the policies of the Local
Finance Board within the Division of Local Government Services in the New Jersey
Department of Community Affairs. This definition does not include those items
defined specifically as “Maintenance Items” herein. Any uncertainty regarding
improvement and/or repairs will be resolved by the Operations Committee
established in Article IV herein.

 

“Change in Law” means the adoption, implementation, amendment, withdrawal,
revision or modification of or in any federal, state, county, local, legislative
or administrative or other governmental law, including any statute, ordinance,
code or other legislation, regulation, rule or other promulgation or
pronouncement, or any permit or approval issued thereunder, or any order,
judgment, action, interpretation, and/or determination of any federal, state or
local court, administrative agency or governmental body with jurisdiction in the
City, that is applicable from time to time concerning the management or
operation of the Systems as described herein, or to which the Systems, the
Company or the City may otherwise be subject.

 

3

 



“City” means the City of Perth Amboy, a public body corporate and politic of the
State of New Jersey, located in the County of Middlesex.

 

“City Contracts” mean all contracts executed by the City related to the Systems.

 

“City Event of Default” will have the meaning assigned to such term in Section
3.3.

 

“Commencement Date” means January 1, 2019.

 

“Company” means Utility Service Affiliates (Perth Amboy), Inc., a wholly-owned
subsidiary of the Middlesex Water Company and its permitted successors or
assignors.

 

“Company Event of Default” will have the meaning assigned to such term in
Section 3.2 hereof.

 

“Contract” means this agreement as same may be amended from time to time.

 

“Debt Service” means the amount of money required, on an annual basis, to pay
the principal and interest obligations of the City related to all debt issued to
finance costs related to the Systems.

 

“Force Majeure” means those events set forth in Section 4.6 of this Contract.

 

“Maintenance Items and Minor System Repairs” means those items identified on
Exhibit A.

 

“MCUA” means the Middlesex County Utility Authority.

 

“MCUA Contract” means the contract described in Section 4.3(X).

 

“Minor System Repairs” mean those repairs that (i) occur routinely in the
operation of the Systems; and (ii) can not be capitalized in accordance with the
principles set forth in the Local Bond Law, N.J.S.A. 40A:2-1 et seq. and are
otherwise consistent with the policies of the Local Finance Board within the
Division of Local Government Services in the New Jersey Department of Community
Affairs. Any uncertainty regarding repairs will be resolved by the Operations
Committee established in Article IV herein.

 



4

 



“Ongoing Capital Improvements” means those improvements described in Exhibit C.

 

“Operations Committee” means the committee as described in Section 4.5(D).

 

“Ordinances” means the municipal ordinances and/or resolutions governing the
operation and management of the Systems.

 

“Permits” means permits, approvals and/or licenses issued by the United States
Environmental Protection Agency, the New Jersey Department of Environmental
Protection, or any other federal, state or local regulatory agency or private
party that is necessary for the proper operation of the Systems.

 

“Services” mean all of the duties, obligations and services as described herein
to be provided by the Company that are related to the management, operation and
maintenance of the Systems.

 

“Six Year Capital Improvement Program” means the items identified in Exhibit E
hereto.

 

“Stormwater System” means the infrastructure owned and/or used in the City,
including but not limited to collection systems, gravity mains, outfalls, tide
check valves, force mains and pump stations to collect and discharge stormwater
generated from rain and tidal events.

 

“Systems” means all, or any part or combination of parts, of the Water System,
Wastewater System and the Stormwater System.

 

“Term” will have the meaning assigned to such term in Section 3.1.

 

“Wastewater System” means the infrastructure owned and/or used in the City,
including but not limited to collection systems, force mains and pump stations,
to collect and transport wastewater generated in the City from its point of
origin to the MCUA treatment facility. For purposes of this Contract, if not
otherwise indicated, Wastewater System will also include the Stormwater System.

 

“Water System” means the infrastructure owned and/or used by the City, including
but not limited to sources of storage; supply; treatment, transmission and
distribution facilities; all properties, assets (tangible and intangible) and
franchises of the City and all improvements, additions and extension thereto,
purchased, constructed or otherwise acquired by the City which relate to the
purposes of providing potable water service to residents and commercial and
industrial establishments in the City.

 

5

 



“Woodbridge Contract” means the contract described in Section 4.3(X).

 

 

Section 1.2.   Interpretation and Construction. In this Contract, unless the
context otherwise requires:

 

(a)All references to Articles, Sections or Exhibits will, unless otherwise
indicated, refer to the Articles, Sections or Exhibits in this Contract.

 

(b)Words importing a particular gender mean and include correlative words of
every other gender and words importing the singular number mean and include the
plural number and vice-a-versa.

 

(c)Words importing persons mean and include firms, associations, partnerships
(including limited partnerships), trusts, corporations, limited liability
companies and other legal entities, including public or governmental bodies, as
well as natural persons.

 

(d)All notices to be given hereunder and responses thereto will be given, unless
a certain number of days is specified, within reasonable time.

 

(e)Unless otherwise indicated, any “fees and expenses” will be required to be
customary and reasonable.

 

6

 

ARTICLE II

CONTRACT

 

Section 2.1.  Appointment of the Company and Relationship Between the City and
the Company. On and after the Commencement Date, the Company will operate and
manage the Systems on the terms and conditions set forth in this Contract. The
City hereby enters into this Contract with the Company and appoints it to
operate and manage the Systems, to provide related maintenance, administrative
and customer services to support the operation and management of the Systems and
to perform all other duties that are set forth in this Contract to provide the
Services. This Contract will not establish any relationship other than as set
forth herein. Services will be provided by the Company to the City as an
independent contractor. Notwithstanding the relationships established herein,
the Company will maintain its independent operations.

 

 

7

 

ARTICLE III

TERM

 

Section 3.1. Term. The term of this Contract will commence on the Commencement
Date and, unless earlier terminated in accordance herewith, will expire on
December 31, 2028 (the “Term”).

 

Section 3.2. Termination of Contract by the City for Cause. (A) Upon the
happening of any of the following events of default (each a “Company Event of
Default”), and subject to the provisions set forth in Section 6.3 regarding the
resolution of disputes by arbitration, the City will have the right to terminate
this Contract and/or to pursue a cause of action for actual damages, as
appropriate:

 

(1)       The failure by the Company to operate and/or manage the Systems in
accordance with the terms and provisions of this Contract, the Ordinances and/or
applicable law;

 

(2)       The failure of the Company to perform or observe any of its covenants,
agreements, obligations and/or duties created by this Contract;

 

(3)       If any representation, warranty and/or covenant made by the Company is
false and/or misleading in any material respect and the legality of this
Contract or the ability of the Company to perform the Services is thereby
adversely affected;

 

(4)       Commencement of any bankruptcy, insolvency, liquidation and/or similar
proceeding against the Company, its parent corporation, and/or any of their
subsidiaries and/or related companies which materially and adversely affects the
Company's ability to perform the Services;

 

(5)       The consent by the Company, its parent corporation, and/or any of its
subsidiaries and/or related companies to the appointment of a receiver,
liquidator, assignee, trustee or custodian, or the making by any such parties of
an assignment for the benefit of creditors which materially and adversely
affects the Company’s ability to perform the Services; and

 

8

 



(6)       The failure on the part of the Company, its parent corporation, and/or
any of their subsidiaries and/or related companies to generally pay their debts
as they come due which materially and adversely affects the Company’s ability to
perform the Services.

 

(B)       Upon the happening of any Company Event of Default, the City will
provide written notice to the Company setting forth in detail the alleged
Company Event of Default. The Company will have thirty (30) days after the
receipt of such written notice from the City to cure and/or correct such Company
Event of Default or to deliver to the City a written notice alleging that no
such Company Event of Default has occurred and setting forth in detail its
reasoning as to why no such Company Event of Default has occurred. If the
Company does not cure or correct such Company Event of Default within the thirty
(30) day period indicated, or does not deliver to the City the written notice
described above within such thirty (30) day period, the City may immediately
terminate this Contract. Notwithstanding the above, if there is a Company Event
of Default as described in Section 3.2(A)(4) or (5), the City will have the
right to immediately terminate the Contract upon written notice to the Company
and to seek any remedies or damages available at law or in equity. If the City
terminates this Contract in accordance with the above provisions, the City will
be obligated to pay to the Company the proportionate share of the Annual Fee, or
any other amounts, due for the Services provided by the Company to the date of
termination of the Contract net of any amounts owed to the City due to such
Company Event of Default.

 

Section 3.3. Termination of Contract by the Company for Cause. (A) Upon the
happening of any of the following events of default (each a “City Event of
Default”), and subject to the provisions set forth in Section 6.3 hereof
regarding the resolution of disputes by arbitration, the Company will have the
right to terminate this Contract:

 

(1) The failure by the City to pay the Annual Fee or make any other payment
required to be made by the City pursuant to the terms hereof;

 

(2) If any representation, warranty and/or covenant made by the City is false
and/or misleading in any material respect and the legality of this Contract or
the ability of the City to carry out its duties or obligations hereunder is
thereby adversely affected;

 

9

 



(3) Commencement of any bankruptcy, insolvency, liquidation and/or similar
proceeding by or against the City which materially and adversely affects the
City’s ability to perform its duties or obligations hereunder;

 

(4) The consent by the City to the appointment of a receiver, liquidator,
assignee, trustee or custodian, or the making by the City of an assignment for
the benefit of creditors which materially and adversely affects the City’s
ability to perform its duties or obligations hereunder; and

 

(5)       The failure on the part of the City to generally pay its debts as they
come due which materially and adversely affects the City’s ability to perform
its duties or obligations hereunder.

 

(B)       Upon the happening of any City Event of Default described above, the
Company will provide written notice to the City setting forth in detail the
alleged City Event of Default. The City will have thirty (30) days after the
receipt of such written notice from the Company to cure and/or correct such City
Event of Default or to deliver to the Company a written notice alleging that no
such City Event of Default has occurred and setting forth in detail its
reasoning as to why no such City Event of Default has occurred. If the City does
not cure or correct such City Event of Default within the thirty (30) day period
indicated, or does not deliver to the Company the written notice described above
within such thirty (30) day period, the Company may immediately terminate this
Contract. Notwithstanding the above, if there is a City Event of Default as
described in Section 3.3(A)(3) or (4), the Company will have the right to
immediately terminate the Contract upon written notice to the City. If the
Company terminates this Contract in accordance with the above provisions, the
City will be obligated to pay to the Company the proportionate share of the
Annual Fee, or any other amounts, due for the Services provided by the Company
to the date of termination of the Contract. Such payments will constitute total
satisfaction of any right, claim, cause of action or entitlement that the
Company has or may have against the City as a result of any City Event of
Default.

 

10

 



Section 3.4 Termination of the Contract Due to Unenforceability. If any court,
agency or other entity with competent jurisdiction will finally determine that
this Contract is unenforceable and/or prohibited by law, then the Contract will
be terminated. If this Contract is terminated in accordance with this Section
3.4, the City will be obligated to pay to the Company the proportionate share of
the Annual Fee, or other amounts, due for the Services provided by the Company
to the date of termination of the Contract.

 

Section 3.5 Transition. The Company will cooperate in good faith with the City,
its agents, contractors, and subcontractors and will provide for the orderly
transition of Services from the City and/or its contractors to the Company
without interruption or disruption of Services and without adverse impact to the
customers of the Systems or to the City. In the event of termination of this
Contract, the parties will provide for continuity of the Services during the
transition of operations back to the City or to another contract partner
designated by the City. The Company agrees to cooperate in good faith during
such transition and agrees, at the option of the City, to continue operating the
Systems for at least ninety (90) days after termination on the terms in effect
at the time of termination including the pro rata payment of the Annual Fee. The
Company will make provisions that the Systems will not be shut down for any
period of time due to strikes, lock-outs, or labor problems. In the event of a
Company labor action, stoppage or dispute that disrupts or prevents the
Company’s employees or its subcontractors or employees from entering upon and
working on any part of the Systems or any affected portion thereof, the Company
will at its sole cost seek appropriate legal injunctions, remedies, or court
orders. In any event, the Company will continue to operate the Systems or any
affected portion thereof through the use of office personnel, management or
other resources at its disposal. The Company will always maintain operation of
the Systems to protect the health, welfare and safety of the customers of the
Systems and the residents and customers of the City.

11

 

ARTICLE IV

OPERATION AND MANAGEMENT OF AND CAPITAL IMPROVEMENTS

TO THE SYSTEMS

 

Section 4.1. Annual Fee. (A) The Annual Fee paid to the Company by the City for
each year will be as set forth in Exhibit B (the “Annual Fee”) and will not
include payments made to the Company for Capital Improvements and Major Repairs
and will be paid to the Company in arrears in twelve equal monthly installments
on the last day of each month commencing on January 31, 2019.

 

(B) The Annual Fee is intended to cover all costs for all Services provided for
in this Contract (including Maintenance Items and Minor System Repairs and other
costs specifically identified herein) other than for Capital Improvements and
Major Repairs or for costs otherwise specifically identified herein as being the
responsibility of the City. It is the intent of the City and the Company that
all Maintenance Items and Minor System Repairs are the responsibility of the
Company as part of the Annual Fee.

 

(C) Any payments required to be made by the City to the Company pursuant to this
Section 4.1 which are paid later than thirty (30) days from the required date
will bear interest until paid at the rate of two percent per annum.

 

Section 4.2. City Responsibilities. The City will:

 

(A) Own the fixed assets including water treatment plant, well fields, real
property, collection, transmission, storage and distribution systems and primary
and secondary pumping stations.

 

(B) Control all finances including billing for and collection of rents,
budgeting, capital improvement financing and payment of any fees and charges in
connection with the MCUA Contract.

 

(C)        Promptly procure and continually maintain in full force and effect
and in accordance with their respective terms those Permits that it is
responsible for under the terms of this Contract. (The Company will manage
compliance and act with the City’s authorization in order to meet permit
requirements.)

 

(D)       Adopt all resolutions and enact all ordinances necessary to carry out
the provisions of this
Contract and enforce all such resolutions and/or ordinances.

 

12

 



(E)       Provide access to the Systems for the Company, its agents and
employees at all times.

 

(F)       Designate an Authorized Representative of the City to act as contract
administrator and liaison with the Company in connection with the performance of
Services by the Company.

 

(G)       Refrain from enacting any ordinances and/or adopting any resolution
that would impair the ability of the City or the Company from complying with
this Contract.

 

(H)       Promptly pay all debt service, when due on any bonds or notes or other
obligations by or on behalf of the City issued with respect to the Systems.

 

(I)       Establish all annual budgets, rents, rates, City fees and other
charges to be collected from the customers of the Systems, which rents, Rates,
City Fees and charges will be at least sufficient to pay all amounts due to the
Company, other vendors and necessary for debt service hereunder. The City will
provide the Company with space at a convenient location to conduct its
operations if necessary. The Company will be responsible for the costs of all
utilities associated with its use of all City facilities and indemnify the City
for any liability the City might incur as a result of the use of such facilities
by the Company. The equipment described in Exhibit D is owned by the City and is
available for use by the Company. All other equipment is owned by the current
operator, Middlesex Water Company, and would need to be replaced by the Company.

 

(J)       Acquire and maintain all access, rights of way and easements necessary
for the Company to operate, maintain and manage the Systems.

 

Section 4.3. Company Responsibilities. (A) The Company will read meters and
transmit data in appropriate form to City’s Division of Collections for billing
of customers.

 

(B)       The Company will manage, operate, maintain and repair the Systems at
all times on behalf of the City in compliance with all Federal, State and Local
laws, regulations and permits consistent with this Contract.

 

(C) At all times the Company will keep the Systems in good repair and working
order, consistent with industry standards and will manage, operate, maintain and
repair the Systems in an efficient and economical manner all in accordance with
this Contract.

 

13

 



(D)       The Company will develop and implement effective responses to water
loss in the Systems, develop and implement an approach for renewal and
replacement of infrastructure (to be designated as a Capital Improvement and
Major Repair or Minor System Repair by the Operations Committee), ensure
coordination of Systems operations with the City for system-wide optimal
performance and minimization of CSO discharges as well as other services
consistent with the pursuit of industry best practices.

 

(E)       The Company is responsible for all costs of materials, equipment and
supplies in the daily operation of the Systems (e.g. power, chemicals,
communication services, paper, pencils, etc.).

 

(F)       When performing repairs of water service lines, water mains, hydrants
and replacement of water valves, these material costs will be purchased by the
Company and the costs thereof with an appropriate accounting will be reimbursed
by the City as a City cost responsibility, except, to the extent that it
constitutes a Minor System Repair.

 

(G)       All purchases that utilize City funds must comply with the provisions
of the Local Public Contracts Law, the City’s purchasing regulations, the
Business Registration Certificate (BRC) requirements, and the IRS requirement
for an executed W-9 all for submission to the City’s Purchasing Agent.

 

(H)       Materials, Labor, Vehicles. The Company will provide, at its cost and
expense, all labor, materials, machinery, vehicles, equipment, office equipment,
fuel, power, chemicals, supplies, materials, spare parts, expendables,
consumables, testing and laboratory analysis and all else necessary therefor or
incidental thereto which is necessary for the management, operation, maintenance
or repair of the Systems in accordance with applicable laws, regulations and
ordinances and the Contract.

 

(I)       Hazardous Substances. If, while providing the Services and/or during
the course of excavation work necessary to make repairs and/or improvements to
the Systems, hazardous or toxic waste or materials (as defined in applicable
Federal and/or State laws and regulations) are discovered by the Company, it
will NOT be the obligation of the Company to remove and dispose of such
hazardous substance. The Company will immediately notify the City upon becoming
aware of the presence of such hazardous or toxic waste or materials, and will
immediately notify such other governmental agencies as may be required by laws
and will take such further actions to assist the City in protecting the Health,
Safety and Welfare of the Public. The City will indemnify the Company for any
and all costs or expenses it may incur in connection with this Section. If a
hazardous substance impairs the operation of the Systems, the City will
remediate the hazardous substance so as to permit the Company to operate the
Systems pursuant to the Contract. The City will pay for all costs for the
removal of the hazardous substance and any clean-up activities associated with
such disposal, discharge, spill or leak. The City will have the right to pursue
the parties legally responsible for the disposal, discharge, spill or leak for
the costs of the removal of the offending materials and any clean-up activities.
Water treatment plant residuals (e.g. iron and heavy metals) are to be removed
and disposed of at the Company’s sole expense.

 

14

 



(J)       Response Requirements for Problems, Complaints and Inquiries. The
Company’s response time for various customer inquiries and Systems’ problems
under normal conditions will be as follows:

 

Condition Initiate Contact with Complainants Initiate Investigation and/or Works
Water or sewer main break or blockage Not applicable As soon as possible but not
later than 1 hour Water service complaint 2 business hours

1 business day

 

Utility mark out of sewer mains and the water system Not applicable 3 business
days (completion); less for emergencies

 

(K)       Maintenance Management Program. The Company will maintain a
comprehensive maintenance program for all functions of the Systems. The
maintenance management program will:

 

1)       Seek to ensure efficiency, long-term reliability and conservation of
capital investment in accordance with industry standards, if any;

 

2)       Be otherwise in accordance with industry standards; local, State and
Federal codes; manufacturer’s equipment recommendations;

 

3)       Be documented; and

 

15

 



4)       With the cooperation of the City, as applicable, provide enforcement of
existing equipment warranties or guarantees and maintain all warranties on new
equipment purchased after the Commencement Date of the Contract.

 

5)        Any modifications or major maintenance affecting the appearance of the
facilities in the Systems which are visible to the public will be performed only
after receipt of the prior written approval of the City.

 

6)       The obligations of the Company to maintain the Systems and to have a
comprehensive maintenance program with respect to the Systems will not obligate
the Company to improve the Systems beyond the condition of the Systems as of the
Commencement Date. The Systems will be improved by the City’s funded Ongoing
Capital Improvement Program identified in Exhibit C.

 

7)       The Company obligations with respect to having a comprehensive
maintenance program for storm drain pipes and other pipes and mains will depend
upon the ability of the Company to locate said pipes and mains by above-surface
means. The responsibility for the cost to maintain and/or repair pipes from the
main to the residence will be as is required by the current City ordinance as in
effect on the Commencement Date.

 

(L)       Testing and Laboratory Analysis. The Company, at its sole cost and
expense, will perform, or cause to be performed, all laboratory sampling and
analysis and reporting, as necessary for compliance with all Federal, State,
local or other water distribution regulations and requirements having the force
of law, as well as that which is customary for process (e.g. corrosion control)
monitoring and control.

(1)       Sampling and testing procedures will conform to the current edition of
Standard Methods for the Examination of Water and Wastewater or be in accordance
with the testing requirements of the applicable regulations or Permits. All
testing, with the exception of process control testing, will be performed by a
State certified laboratory and the Company will prepare from the data received
from the testing laboratory for all applicable regulations or Permits monitoring
and operating reports and will deliver such results to the appropriate State and
regulatory agencies.

 

(2)       Testing for the Water System (but not individual customers) will
include, but not be limited to, coliform determinations, pH, color, sodium,
hardness, iron, manganese, lead, copper, heavy metals, THMs, VOCs,
corrosiveness, alkalinity, magnesium, calcium, turbidity, fluoride,
cryptosporidium, and giardia lamblia cysts and all other tests required or to be
required by the DEP or the EPA. The number, frequency and location of tests will
be in accordance with the applicable provisions of the regulations, including
the Lead and Copper Rule, 40 CFR 141, et seq., as the same may be amended or
supplemented from time to time.

 

16

 



(M)       Reporting Requirements.

 

(1) The Company will comply with all reporting requirements related to its
operations and the operation, maintenance and management of the Systems, as
mandated by Federal, State, and local laws, regulations, and Permits.

 

(2) The Company will provide comprehensive monthly, year-to-date and annual
reports in a format reasonably satisfactory to the City and regulatory agencies
for each function or activity of the Systems, including, but not limited to:

a)       Operating parameters laboratory analysis, maintenance plans and
activities including conditions of the Systems, water quality results, water
produced or purchased vs. water sold, manpower utilization, repairs, service
calls and responses and responses and other relevant information; and safety
reports regarding accidents, injuries, and damages to City property and other
relevant information.

 

(3) The Company will maintain up-to-date financial records as they apply to the
Services rendered under the terms of this Contract. All records will be kept in
a manner that will enable the City to comply with State municipal accounting
procedures.

 

(4) The Company will provide the City with its periodic financial reports as
they apply to the Services rendered under the terms of this Contract. At a
minimum, such reports will include the following:

 

a) Monthly reports on or before the twenty-fifth (25th) Day of each month with
respect to the prior month and on or before twenty-fifth (25th) Day after the
end of each Contract Year a cumulative report as of the end of each prior
Contract

 

b) The Company will deliver a year-end report to the City consisting of a
compilation of the monthly and quarterly reports set forth above

17

 



 

c) The Company will provide such other reports as may be reasonably requested
from time to time by the City.

 

(N)       Staffing.

 

(1) The Company will provide a staff of qualified and experienced employees who
have direct experience in operating, maintaining and managing water, wastewater
and storm water systems similar in nature and character to the Systems and will
provide such additional third party support as may be needed to perform its
duties and obligations hereunder. Said third parties will be equally qualified
for the particular services to be performed and will not have any direct claim
against the City whatsoever. The Company will at all times maintain the
necessary number of employees, staff and/or third-party contractors to operate,
maintain and manage the Systems in accordance with this Contract and to
adequately maintain and operate the Systems in good repair and working order.

 

(2) The Company will provide:

 

(i) qualified and properly licensed management, supervisory, technical,
laboratory, operating personnel and personnel with licenses as required by the
State for the operation of the Systems;

 

(ii) a resident manager for Day-to-Day supervision;

 

(iii) specialists, as may be necessary, in water quality control,
instrumentation, troubleshooting, emergency management and similar
circumstances; and

 

(iv) office and clerical support staff as necessary.

 

(3) The Company will provide, or arrange for the Company to provide, technical
support consisting of on-call backup advice and water quality expertise,
control, management, maintenance and plant repair to assist the operational
staff and ensure performance of the obligations hereunder.

 

(4) The Company will provide and maintain an organizational chart that lists job
classification, the number of staff proposed for the transition phase and for
the full time operation. The organization chart, which may be revised at the
discretion of the Company consistent with the operation, maintenance and
management of the Systems in accordance with this Contract, will indicate the
staffing for the Systems, including laboratory/testing personnel and the
licensed individuals/positions necessary to satisfy regulatory requirements and
to provide operations and maintenance Services in a responsible professional
manner. The Company will notify the City of any proposed material revisions to
staffing and/or personnel for the Systems and the City will have the right to
review and comment upon any such proposed revisions. The Company will in good
faith consider any comments provided by the City, and will respond to the City
in writing regarding any such comments. The City will forward all complaints
about the Company’s staff in writing to the Company, who will address such
complaints with the offending employee or staff in an appropriate and timely
manner. If the basis for any such complaint is not corrected to the reasonable
satisfaction of the City, the City will have the right to request the Company to
replace any such personnel interacting with City and/or City officials and/or
the public.

 

18

 



(5) The Company will prepare an Operations and Maintenance Manual satisfactory
to the NJDEP not later than forty-five (45) days following the Commencement
Date. The Company will provide ongoing training programs for all personnel in
operations and maintenance procedures, management, laboratory and process
control, QA/QC, right-to-know, safety, etc. as required for proper performance
of their duties and for professional development.

 

(6) The Company’s technical support group will also provide assistance in the
investigation, development and implementation of modifications in the water
treatment processes as may be appropriate or necessary for regulatory
compliance, worker safety or process improvement (i.e. corrosion control
technologies, disinfections, substitutions for certain chemicals, etc.).

 

(O) Licenses. The Company, its employees and/or its contractors will acquire and
hold, all required Federal, State and local approvals, licenses and
certifications necessary to operate, maintain and manage the Systems required to
be obtained by the Company in accordance with this Contract. In accordance with
N.J.S.A. 58:11-64 et seq. and N.J.A.C. 7:10A-1.14, the minimum class of license
required is a C-4 license for the Wastewater System and a T-4 and W-4 licenses
for the Water System.

 

(P)       Compliance with Laws, Regulations and Permits.

 

19

 



(1) After the Commencement Date, the Company will comply with SDWA, RCRA, CERCLA
(as operator), OSHA, PEOSHA, WQAA, LPCL and any and all other applicable local,
State and Federal laws, codes, ordinances and regulations as they pertain to the
Systems. The Company will pay all regulatory fines and penalties, without
limitation, assessed against the City, and/or the Company for the Company’s
non-compliance therewith.

 

(2) The Company will, where applicable, comply with, satisfy, and pay all costs
or fees (but not remediation) associated with, all regulatory requirements
pertaining to the above, including, but not limited to, public notification in
the event of non-compliance with drinking water standards, including those
associated with the Lead and Copper Rule and CSO overflows.

 

(3) All repairs and/or improvements to the Systems will be made by the Company
in accordance with existing City ordinances for work in the City and other
municipalities’ ordinances as may be required for work outside the City.

 

(4) The Company will comply with the provisions of all City Contracts, including
the payment of all City Contracts related to the City Systems, including the
payment of all fees and charges associated therewith,(e.g. PSE&G, Verizon,
etc.).

 

(5) The City is the named permittee for various Permits. The Company will be
responsible for obtaining and maintaining all necessary existing and/or
additionally required Federal, State and local Permits, licenses and other
governmental or private party approvals for the operation of the Systems and the
equipment owned by the City and used in connection with the Systems, including
filling out required application forms, supplying required data and payment of
required fees. All additional Permits and approvals will be in the name of the
City as the permittee; however, the Company will comply with all requirements
pertaining thereto in accordance with this Contract.

 

(6) The City will comply with SDWA, RCRA, CERCLA (as owner), OSHA, PEOSHA, WQAA,
and any and all other applicable local, State and Federal laws, codes,
ordinances and regulations as they pertain to the Systems. The City will pay all
regulatory fines and penalties, without limitations, assessed against the
Company and/or the City for the City’s non-compliance therewith.

 

(Q)       Land Development and Redevelopment. The Company will support, provide
information and conduct development plan review services for all land
development and redevelopment projects under review and/or consideration by and
before the Administration, City Council, Planning Board, Zoning Board of
Adjustment and/or Redevelopment Agency.

 

20

 



(R) Safety and Security. The Company will provide for and maintain security and
safety for the Systems as it deems appropriate. Fences, when reasonably
required, will be maintained in neat order and structural integrity. Gates,
access points and doors, when reasonably required, will be kept locked,
structures will be protected from unauthorized entry and security alarms, when
reasonably required, will be maintained. The Company will conduct all
operations, maintenance and management of any facilities in compliance with
applicable health and safety regulations, including, but not limited to: OSHA,
general industry regulations, including requirements for confined space entry,
respiratory protection and hazard communication; EPA regulations (applicable to
water and wastewater systems) or emergency planning and notification under
CERCLA, 40 CFR 355; and EPA regulations or hazardous chemical reporting and
community right-to-know, 40 CFR 370, and any other applicable regulations may be
enacted during the term of this Contract.

 

(S)       Continuity of Service.

 

(1)      The Company and the City will cooperate in good faith with the City’s
agents, contractors and subcontractors and will provide for the orderly
transition of Services between the City and/or its contractors and the Company
without interruption or disruption of Services and without adverse impacts to
the users of the Systems or to the City.

 

(2)       The Company and the City will make such provisions as are necessary to
ensure that no portion of the Systems will be shut down for any period of time
due to strikes, lock-outs or labor problems.

 

(3)       In the event of a labor action, stoppage or dispute that disrupts or
prevents the Company’s employees or its subcontractors’ employee from entering
upon and working on any part of the Systems, the Company will (subject to the
following paragraph) at its sole cost, seek appropriate legal injunctions,
remedies, or court orders. In any event, the Company will continue to operate
the Systems through the use of office personnel, management or other resources
at this disposal. The Company will always maintain operation of the Systems to
protect the Health, Safety and Welfare of the users of the Systems and the
residents of the City.

 

(T)       Emergency Situations.

 

21

 



(1)       Consistent with the other provisions of this Contract, the Company
will promptly respond to all customer problems and (within two (2) hours) to all
emergencies relating to the Systems and will maintain at all times during the
term of this Contract a toll-free twenty-four (24) hour telephone number where
users of the Systems can report any emergencies from anywhere within the City.

 

(2)      The Company will notify the City as soon as reasonably possible of any
activity, problem or circumstances that it becomes aware of that threatens the
health, safety and welfare of the users of the Systems or the residents of the
City. In an emergency affecting the safety of persons or property, the Company
will act, at its discretion, to prevent or contain threatened damage, injury or
loss and the Company will be reimbursed for any costs incurred in connection
therewith.

 

(3)      In the event of damage or destruction of the potable water facilities
or any emergency which, in the reasonable judgement of the Company, is likely to
result in material loss or damage to the Systems or constitute a material threat
to human health or safety, the Company may suspend operation of the Systems.
Emergency repairs as are necessary to mitigate, contain or reduce such loss,
damage or threat to human health or safety will be done in consultation with the
City. Notification of emergency/non-compliance events within the Systems will be
in accordance with Permit requirements and an emergency plan to be developed by
the Company and submitted to and approved by the City and the DEP and any
subsequent amendments or modifications thereto.

 

(4)      The Company will respond to emergencies and unusual circumstances in
accordance with applicable regulations and requirements and with such personnel
and equipment as necessary to maintain or restore the operations of the Systems
in a timely manner with the least possible disruption or inconvenience to the
users of the Systems. Decisions to expend City funds will be made following
receipt of approvals from the Operations Committee depending on whether it
constitutes a Capital Improvement and Major Repair or a Minor System Repair.

 

(U)       Geographic Information System (GIS) Mapping. The City possesses GIS
mapping of the Systems. The Company will maintain and update the GIS maps using
the ArcGIS Desktop (Version 10.2) and ArcGIS for Server (Enterprise
Edition(Version 10.2) or comparable software authorized by the City.

 

(V)       Supervisory Control and Data Acquisition (SCADA) System. The Company
shall maintain, improve and operate the City’s SCADA System. The City shall not
pay any additional fees associated with the connection of the SCADA System to
the Company’s network interface.

 

22

 



(W)       Provisions Specific to Water System.

 

(1) General.

 

(a) The Company will operate and maintain the water treatment operation, plant
and distribution system in accordance with all applicable laws and regulations.
The Company will furnish complete and accurate records and regulatory reports in
a format acceptable to the City and to the DEP.

 

(b) The Company will perform periodic testing of the Water System, including,
without limitation, testing of the meters and AMR equipment installed in the
Water System in accordance with prudent industry and utility practice. Process
meters will be calibrated in accordance with manufacturer requirements. The
Company will read, test, calibrate and repair all water meters. The Company will
replace said meters in accordance with funding by the City for equipment in the
capital program. All generators will be exercised at least on a weekly basis
provided that the Company will use its best efforts to schedule such exercising
at times to minimize inconvenience to residents of the City resulting from
noise.

 

(c) The Company will dispose of, or will arrange for the disposition of, all
sludge, scum, grit, screenings, trash and refuse generated by or resulting from
the operations or maintenance of the Water System in accordance with applicable
regulations pertaining thereto.

 

(d) The Company will monitor and control, or will arrange for the monitoring and
control of, the levels of the storage reservoirs and storage tanks, if any, to
ensure proper pressures for satisfactory service and firefighting capabilities
within the Water System. The Company will cooperate with and assist police,
emergency management and fire personnel in times of fire or other emergencies.

 

(e) All hydrants will be flushed at least once a year and the condition of, and
maintenance performed on, the hydrants will be recorded. All hydrants found to
be broken or inoperable will be bagged and will promptly be replaced or
repaired.

 

23

 



(f) All water mains that become frozen or break will be repaired or replaced so
as to minimize disruption of customer service.

 

(g) All inoperable, inaccurate or broken water meters will be promptly replaced
upon discovery.

 

(h) Maintenance Items and Minor System Repairs of the Water System will include,
but not be limited to,: routine painting and repairs of structures, both
interior and exterior; locate, map and identify all valves; implement a valve
exercising program to address those valves deemed to be critical to the Water
System's operation in compliance with the WQAA; remove and replace broken or
inoperable valves critical to the safe operation of the Water System and/or
hydrants; repair of main and service breaks; calibration of instrumentation on a
twice a year basis; hydrant flushing (once a year) and maintenance; periodic
testing of hydrant flow rates (once every five years); reading of meters as
required for billing purposes; disposal of all sludge, scums, screenings, grit,
debris, trash, etc. from the Water System; sampling, testing analysis,
reporting; and all else necessary therefor or incidental thereto to protect the
health, safety and welfare of the users of the Water System and as required by
industry standards and utility practices.

 

(2) Water Quality Standards. The Company will comply with the SDWA and all other
Federal, State and local regulations concerning safe drinking water standards
during the term of this Contract. The Company agrees to indemnify and hold the
City harmless from any fines or penalties assessed by the applicable regulatory
agencies during the term of the Contract for any and all violations committed by
the Company, its agents, servants or employees and from any fees or costs
incurred as a result of failure to comply with regulations concerning safe
drinking water standards.

 

(3) Bulk Water Sales. The Company will seek to sell excess water from the Water
System to the extent same is available on such terms and conditions as it deems
appropriate with the consent of the City. Revenues gained therefrom are a
revenue of the City.

 

(4) Water Meter Readings. The Company will perform all water meter readings and
will follow up on erroneous readings or zero reads and on all requests of the
City for an investigatory reading because of perceived irregularities in one or
more readings.

 

(X)       Provisions Specific to Wastewater System.

 

24

 



(1) All wastewater generated within the City is conveyed via interceptor sewer
facilities and transmission lines in the Township of Woodbridge, New Jersey
(“Woodbridge”), in accordance with an existing contract between the City and
Woodbridge (the “Woodbridge Contract”) attached hereto as Exhibit G, to the
wastewater treatment plant of MCUA where same is treated in accordance with an
existing contract between the City and MCUA (the “MCUA Contract”) attached
hereto as Exhibit F.

 

The Company will comply with all provisions of the MCUA Contract. The Company
will also operate the Wastewater System in conformance with all requirements of
the MCUA Contract, including prohibited discharges and sampling and laboratory
analysis associated with industrial retreatment compliance and monitoring
programs as required.

 

The MCUA Contract contains provisions for surcharges and penalties against
industry for industrial pretreatment non-compliance. As included in the
Maintenance Item and Minor System Repairs, the Company will provide for the
testing of effluent from specific companies as determined by Company and supply
the data to permit the City to issue the appropriate billing for suspended
solids, BOD demand and chlorine demand. Existing municipal ordinances allow for
the initiation of enforcement action against violations of said ordinances,
which are tied to the MCUA regulations. The City will assist the Company in
enforcement actions against such violators.

 

In addition to the base rates, the MCUA Contract contains a provision for a
surcharge for increased loadings. The MCUA periodically increases its rates in
order to meet the budgetary requirements. The City will direct MCUA to bill the
City directly for all fees and charges incurred in connection with the MCUA
Contract.

 

(2) All pumping stations will be inspected and maintained on a basis predicated
on the manufacturer’s recommendations and field conditions unique to the
individual facility. A log will be maintained of all inspections, services
performed, problems encountered and other data as appropriate to the industry
standards and regulations. The standby power for those stations so equipped will
be exercised at least weekly.

 

(3) Subject to determination by the Operations Committee, the Company will
develop and implement a program to be performed throughout the term of this
Contract for the identification, isolation and, where cost-effective or required
to protect the structural integrity of system components, correction of
infiltration/inflow into the Wastewater System. Responsibility for the cost of
implementation will be determined based on whether it is a Capital Improvement
and Major Repair or a Minor System Repair.

 

25

 



(4) All sludge, scum, grit, screenings, trash and refuse generated by or
resulting from the operations of the Wastewater System will be disposed of in
accordance with applicable regulations pertaining thereto. The total annual cost
per year of fifteen thousand dollars ($15,000) will be deemed to be incorporated
into the Annual Fee, provided that no additional amount may be expended without
the written consent of an Authorized Representative of the City.

 

(5) All sewer mains will be inspected every three (3) years and jetted and/or
otherwise cleaned as needed such that same are maintained free of blockages.

 

(6) All future pumping stations will be inspected and maintained on a daily
basis predicated on the manufacturer’s recommendations and field conditions
unique to the individual facility. A log will be maintained of all inspections,
services performed, problems encountered and other data as appropriate to the
industry standards and regulations. The standby power for those stations so
equipped will be exercised at least weekly.

 

(7) Maintenance, repair and replacement of facilities will also include, but not
be limited to, the following: disposal of all sludge, sand, grit, screenings,
grease, debris, trash, etc. resulting from maintenance and operation of
facilities; periodic inspection of manholes and mains (once every three (3)
years) and cleaning, as needed and catch basins (once every year) except in
problem areas which will be on as-needed basis; identification, isolation and,
where economical, correction of infiltration and inflow; routine painting and
repairs of structures; repairs of main breaks, including bypass pumping as
required; removal of system blockage; calibration of instrumentation and meters
on a twice yearly basis; and sampling, testing, analysis, reporting; and all
else necessary therefor or incidental thereto to protect the health, safety and
welfare of the customers and as required by industry standards and utility
practices.

 

(8) All improvement or repair items required for the Wastewater System will be
charged, designed and performed as Capital Improvements and Major Repairs if
they conform to the definition of same set forth herein.

 

(Y)       Access to and Maintenance of Records. The Company will ensure the
maintenance of all records of operating data and information relevant to the
Systems. The Company will cause to be maintained a computerized recordkeeping
system for all operation and maintenance functions performed, which will be
backed up offsite at a secure facility. The Company shall maintain all
documentation related to products, transactions or services under this contract
for a period of five years from the date of final payment. Such records shall be
made available to the New Jersey Office of the State Comptroller upon request.

 

26

 



 

(Z)       Operations Review by City. The City will have the right to and intends
to exercise its right to actively participate in the review of services
performed by the Company and any subcontractor throughout the term of this
Contract. The Operations Committee is the City’s primary agent for performing
this review.

 

 

4.4 Capital Improvements to the Systems.

 

(A)       Systems Audit: The Company will conduct a preliminary system-wide
audit within forty-five (45) days following the Commencement Date to establish
the condition of the Systems at the start of the Contract period.

 

(B)       Ongoing Capital Improvements. The Company will design and obtain
permits for the Ongoing Capital Improvements (identified in Exhibit C,
hereinafter referred to as the “Ongoing Capital Improvements”) to the extent
that they have not already been designed or permitted. The cost of the Ongoing
Capital Improvements (including design, permitting, construction and financing)
will be the responsibility of the City. The Ongoing Capital Improvements are
expected to be completed and placed in service within three (3) Years from the
Commencement Date pursuant to the existing contracts the City has for such
projects. For any Ongoing Capital Improvements not currently under contract, the
Company will provide the City with (a) a statement of work with sufficient
detail to enable a third party to evaluate the cost thereof, (b) a firm price
quotation for permit, design and construction (which firm price quotation will
be in the case of contracts) determined, unless the Authorized Representative of
the City specifies otherwise, by soliciting bids from qualified bidders, (c) an
estimated completion schedule, and (d) a drawdown schedule. The City will have
the right to review and approve the design and specifications and construction
performed for the Ongoing Capital Improvements. The Company will be paid a fee
to serve as general contractor for the Ongoing Capital Improvements equal to one
tenth (.1) times the cost of construction. Such fee will be paid in the same
manner as the Ongoing Capital Improvements.

 

27

 



(C)       Additional Capital Improvements to the Systems. Additional Capital
Improvements, in addition to the Ongoing Capital Improvements, may be necessary.

 

(1)   The Company will initially, by the end of the first six (6) months
following the Commencement Date, present to the Authorized Representative of the
City a comprehensive recommendation for improvements to the Systems. This
recommendation will be updated annually, or more often should conditions
require. The objective of the recommendation is to set forth all necessary
Capital Improvements and Major Repairs, the estimated cost of each such Capital
Improvement and Major Repair and a schedule according to which the Capital
Improvements and Major Repairs are to be initiated and completed. Collectively,
these recommendations and projects will be known as “Additional Capital
Improvements.” These recommendations will constitute the basic input for the Six
Year Capital Improvement Program for the Systems which at the time of the
execution of this Contract is identified in Exhibit E hereto. As part of the
Capital Improvement Program development process, the Company will present their
annual proposed improvement report and defend said report before the Mayor and
City Council for all proposed Capital Improvements and Major Repairs including
estimated required budget amounts. Additional Capital Improvements shall be
subject to approval by the City.

 

(2) The Company will employ a New Jersey licensed civil engineer to be
responsible to provide these recommendations and input for the Six Year Capital
Improvement Program preparation at no additional cost to the City. In addition,
the Company will supply all civil engineering services for all construction
projects, excluding those the City decides to place under contract to a
consulting engineering firm, such as the hazard mitigation project at the Second
Street Pumping Station, (including but not limited to

 

(a)Preparation and submission of permit applications for capital projects,

 

(b)Preparation and submission of permit application to the NJDEP including
Professional Engineer (PE) seal on all required forms and signing off on
necessary documents,

 

(c)          Interface with NJDEP, NJEIT, and any other regulatory agencies:

 

28

 



1)Revise specs and drawings to address comments from the DEP,

2)Prepare loan application and submit to the DEP/NJEIT for approval,

 

(d)prepare project cost estimation,

 

(e)Design: prepare drawings and specifications,

 

(f)Modification of design to comply with NJDEP directives,

 

(g)Professional Engineer seals and signs all necessary documents,

 

(h)Manage pre-bid meeting and bid opening services for capital projects,

 

(i)Review the bids for completeness, prepare a summary of the bids and report
with recommendations in cooperation with the City Purchasing Agent for award by
the City’s Governing Body,

 

(j)Submit a copy of the bid to the DEP for their review and approval,

 

(k)Schedule, and manage coordination meeting(s) of all affected parties for each
construction contract,

 

(l)Process contractor/vendor payment applications and submit to the City’s Chief
Accountant for payment,

 

(m)Submit required paperwork to close out capital projects in order to obtain
approval for capital project cost re-imbursement from NJEIT to NJDEP, and

 

(n)all other services necessary to complete capital improvements)

 

at no additional cost to the City.

 

3) As part of the project management function to be performed by the company for
these capital improvements, the Company’s representative will:

 

a)            Review all procurement submittals.

 

29

 



b)Provide all project management and construction inspection services.

 

c)Manage and resolve any disputes with the contractor.

 

d)Review invoices.

 

e)Prepare pay applications and get all required signatures.

 

f)Prepare the required DEP documentation (employee interview, etc.).

 

g)Prepare a punch list.

 

h)Prepare the final DEP change order form.

 

i)Prepare the change order form for City approvals.

 

j)             Attend the Council meeting and provide explanations for the need
of the change order.

 

l)Prepare final pay application to release retainage.

 

m)Get maintenance Bond.

 

n)Close out the project.

 

p)File all DEP approved paperwork and project information for future reference.

 

4) Should other engineering services such as surveying or electrical engineering
services be needed, these services may be sought from outside vendors, but
subject to compliance with Local Public Contract Law (N.J.S.A. 40A:11-1 et seq.)
requirements. The cost of these vendors will be a City cost. The City’s
Purchasing Agent will be responsible for overseeing the bid/proposal
notification, receipt and award process.

 

5) The Company will receive payment of ten (10%) percent of the construction
cost for construction inspection and administration following completion of the
project. There will be no payment to the Company for outside engineering
services. Any project for which construction inspection and/or construction
administration is outsourced to another agency will not entitle the Company to
the aforementioned 10% fee.

 

30

 



6) The City will finance such Additional Capital Improvements pursuant to the
provisions of the Local Bond Law, N.J.S.A. 40A:2-1 et seq., by issuing its bonds
or notes. The Company will assist the City in making necessary applications,
meeting with appropriate agencies or other parties and otherwise assisting the
City as is necessary to secure said financing.

 

7) The City will have the right to review and approve the design, bid plans and
specifications, bids received, construction performed and payments made for the
Additional Capital Improvements. The City may engage a separate qualified
engineer for purposes of fulfilling this need at the City’s cost. In all cases,
the City reserves the right to design and institute any and all Capital
Improvements and Major Repairs and not to utilize the services of the Company
for such purposes.

 

(D)       Design and Performance Standards. All Capital Improvements and Major
Repairs to the Systems will adhere to generally accepted water and sewer
industry standards and practices, and the following design and performance
standards:

 

1)       A minimum design life of twenty (20) Years for above ground Capital
Improvements and Major Repairs and fifty (50) Years for underground System
components.

 

2)       Reliability criteria as defined in EPA document “Design Criteria for
Mechanical, Electrical and Fluid System and Component Reliability” published in
1974, and as updated, for the appropriate reliability class of treatment works.

 

(E)       Capital Improvement Fund. All funds, and investment income thereon,
held in the City’s Capital Improvement Fund will be utilized by the City to pay
for Capital Improvements and Major Repairs to the Systems in order to maintain
the integrity of the Systems and, to the extent available, to provide for all or
a portion of the cost of any Additional Capital Improvements or, to the extent
necessary, any Ongoing Capital Improvements.

 

(F)       Submission of Progress Reports; Procedures.

 

1) As payments are required for Capital Improvements and Major Repairs under
this Contract, the Company will prepare and assemble the following Draw Papers
and submit them to the City’s Chief Accountant

 

2) The Company will provide the City’s Chief Accountant, with appropriate
progress reports to make payments to the contractors or other third parties for
the Capital Improvements and Major Repairs or a portion thereof in the
appropriate amount therefor from the Capital Improvement Fund, as applicable,
upon acceptance of the Capital Improvements and Major Repairs or a portion
thereof, as the case may be, but only after the Chief Accountant has received
the Progress Report.

 

31

 



(3) For any final payment of the costs relating to the Ongoing Capital
Improvements, the Company will submit a certificate of completion and acceptance
signed by the Company with the Progress Report. Notwithstanding the foregoing,
any such certificate of completion and acceptance will state that it is given
without prejudice to any rights against third parties that exist at the date of
any such certificate of completion and acceptance or that may subsequently come
into being.

 

G. Other Engineering and Related Services to be Supplied by the Company.

 

1)       Complete Minor System Repairs to the collection and distribution
systems using the Company staff,

 

2)       Secure for the City, NJEIT emergency bridge loans for emergency
repairs,

 

3)       Provide engineering expertise for City and private developer projects,

 

4)       Propose and draft revisions to the City’s Water and Sewer Ordinances,

 

5)       Prepare Requests for Proposals for Consulting Engineering Services,
when work cannot be performed in house,

 

6)       Work with and manage Consulting Engineering firms to help them complete
their work.

 

7)       Review plans and specifications from private developers and provide
comments/advice related to water and sewer utilities,

 

8)       Calculate and provide to private developers the cost of the required
water and sewer connection fees for the project,

 

9)       Provide construction inspection for water/wastewater related projects
being performed by developers,

 

10)       Report before City Council on special investigations and customer
complaints,

 

32

 



11)       Advise, on behalf of the City, customers and provide information or
review special requests,

 

12)       Work with the City Administration in resolving customer complaints,

 

13)       Appear before the City Council to discuss or clarify any items on the
Agenda pertaining to projects or any matter related to the Systems,

 

14)       Calculate firm capacity and peak demands and complete all DEP forms
and provide the information to developers or their engineer so they can apply to
the NJDEP Bureau of Safe Drinking Water for permit to install or extend water
mains,

 

15)       Complete and submit to the NJDEP all required forms, drawings and
reports for modification to existing water allocation permit,

 

16)       Work with City Administration, legal department and the DEP on matters
related to potential or actual contamination at or near the Runyon Watershed,

 

17)       Provide the legal department with information on System related
matters,

 

18)       Assist the City Administration and legal department with law suits
involving the Systems,

 

19)       Go to the schools and give talks to kids about the process of
producing water and the importance of saving water,

 

20)       Attend outside meetings on behalf of the City (e.g. Lower Raritan
Watershed Resources Association, Jersey Works, SWIM, etc.),

 

21)       Meet with other municipalities and/or authorities on behalf of the
City to discuss issues of mutual interest (trunk sewer main, CSO compliance,
etc.),

 

22)       Represent the City in negotiations with new commercial, industrial and
residential customers to provide information and/or review special requests

 

23)       Provide Geographic Information System (GIS) mapping service

 

33

 



24)       Cooperate with City Bond Counsel and complete, sign and submit
required forms needed by Bond Counsel

 

25)       Prepare and Submit NJEIT loan applications for Capital Projects and
manage of the loan process through the NJDEP system

 

27)       Recommend initiatives to be implemented by City and/or Company
whereby, the cost-savings will all inure to the Systems.

 

Section 4.5. Joint Obligations of the Parties. (A) The City and the Company
agree to cooperate to review existing planning, management and operations
practices for the Systems, including energy consumption and usage patterns, and
to attempt to devise strategies to increase efficiencies and reduce costs.

 

(B)       The City and the Company agree to cooperate to review the City's
capital investment needs, infrastructure requirements and methods of evaluating
the Systems to attempt to increase efficiencies and reduce costs for Capital
Improvements and Major Repairs.

 

(C)       The City and the Company agree to cooperate in a review of the City's
tariff design to determine its effectiveness in equitably charging customers for
their usage.

 

(D)       The City and the Company will establish a formal Operations Committee,
consisting of the Authorized Representative of the City, Systems Director(s) and
two (2) added employees of the Company or its affiliated companies (at least one
of whom must be an officer of the Company), which will meet, with a frequency to
be determined by the parties (e.g. monthly), to discuss issues related to the
operation, maintenance and management of the Systems; to receive and review
reports; and to confer generally as a means of enhancing communication between
the City and the Company. In addition to such meetings, representatives of the
Company will be available to meet with the Mayor, City Business Administrator
and members of the governing body of the City or their authorized
representatives, as reasonably requested by the City.

 

34

 



Section 4.6. Force Majeure. Any one or more of the duties and obligations of the
City and/or the Company will be suspended so long as, and only to the extent
that, performance thereof is prevented or impeded by an Act of God, civil
disturbance, act of terrorism, governmental action (including, without
limitation, any Change in Law), severe and unusual weather or any other act or
event that has had, or may reasonably be expected to have, a material adverse
effect upon either party in its ability to perform its obligations under this
Contract, if such acts or events are beyond the control of that party.

 

Section 4.7. Pursuit of Financing and Grants. The City, from time to time, may
apply for certain grants and government-sponsored or partially
government-sponsored financing. The Company agrees to assist the City in its
pursuit of such grants and/or financings and, notwithstanding any other
provision of this Contract, will comply with any requirements of such grants
and/or financings, including any applicable fee caps.

35

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Section 5.1. Representations of the City. The City makes the following
representations and warranties to and for the benefit of the Company:

 

(A)       The City is a municipal corporation organized, existing and in good
standing under the laws of the State of New Jersey, with full legal right, power
and authority to enter into and perform its obligations under this Contract.

 

(B)       The City has duly authorized the execution and delivery of this
Contract and this Contract has been duly executed and delivered by the City and
constitutes a legal, valid and binding obligation of the City, enforceable
against the City in accordance with its terms.

 

(C)       Neither the execution and delivery by the City of this Contract, nor
the performance by the City of its obligations in connection with the
transactions contemplated hereby, or the fulfillment by the City of the terms
and conditions hereof (i) conflicts with, violates or results in a breach of any
constitution, law or governmental regulation applicable to the City, (ii)
conflicts with, violates or results in a breach of any term or condition of, or
constitutes a default under any judgment or decree, or any agreement or
instrument to which the City is a party or by which the City or any of its
properties or assets is bound, (iii) will result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
revenues, properties or assets of the City, or (iv) will result in the
acceleration of any obligation by which the City is bound or to which the City
is a party.

 

(D)       The City is in compliance with all applicable laws, rules and
regulations concerning the management, operation or maintenance of the Systems.

 

(E)       All requisite approvals, authorizations, orders, consents of,
registrations or filings with, all governmental authorities necessary as of the
date hereof for the management, operation and maintenance of the Systems have
been obtained or made by or on behalf of the City and are in full force and
effect.

 

Section 5.2. Representations of the Company. The Company hereby makes the
following representations and warranties to and for the benefit of the City:

 

36

 



(A)       The Company is a corporation duly organized and existing under the
laws of the State of New Jersey and has full legal right, power and authority to
enter into and perform its obligations under this Contract.

 

(B)       The Company has duly authorized the execution and delivery of this
Contract and this Contract has been duly executed and delivered by the Company
and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

(C)       Neither the execution and delivery by the Company of this Contract,
nor the performance by the Company of its obligations in connection with the
transactions contemplated hereby, or the fulfillment by the Company of the terms
and conditions hereof (i) conflicts with, violates or results in a breach of any
constitution, law or governmental regulation applicable to the Company, (ii)
conflicts with, violates or results in a breach of any term or condition of, or
constitutes a default under, any judgment or decree, or any agreement or
instrument to which the Company is a party or by which the Company or any of its
properties or assets is bound, (iii) will result in the creation or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
revenues, properties or assets of the Company, or (iv) will result in the
acceleration of any obligation by which the Company is bound or to which the
Company is a party.

 

(D)       The Company has sufficient experience and expertise to provide the
Services in accordance with this Contract.

 

(E) The Company is not in breach of any applicable Law that could have a
material adverse effect on the ability of the Company to comply with its
obligations under this Contract. Neither the Company nor, to its knowledge, any
Affiliate of the Company is listed on any of the following lists maintained by
the Office of Foreign Assets Control of the United States Department of the
Treasury, the Bureau of Industry and Security of the United States Department of
Commerce or their successors: the Specially Designated Nationals List, the
Denied Persons List, the Unverified List, the Entity List or the Debarred List,
list of persons engaging in investment activities in Iran, or on any other
publicly available list of Persons with which the State may not do business
under applicable Law.

 

(F) The Company will use products manufactured in the United States of America
wherever available for repairs and improvements to the Systems.

37

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1. Interlocal and Shared Service Agreements. The City reserves the
right to pursue interlocal services agreements with other public bodies wherein
the City will provide all or a portion of the Services described herein to
another public body. In such event, the Company will, at the request of the City
and with the consent of the Company, assume such obligations provided the Annual
Fee is adjusted to provide for the cost of providing such additional services.

 

Section 6.2. Notices. All notices, demands, requests and other communications
hereunder will be deemed sufficient and properly given if in writing and
delivered by email and in person to the following addresses (or such other or
additional addresses provided by notice to the other party) or by email and sent
by certified or registered mail, postage prepaid with return receipt requested
at such addresses; provided if such notices, demands, requests or other
communications are sent by mail, they will be deemed as given on the third day
following such mailing which is not a Saturday, Sunday or day on which United
States mail is not delivered:

 

  If to City: City of Perth Amboy       260 High Street       Perth Amboy, NJ
08861       Attention:  Business Administrator       Email:               with a
copy to: City Clerk       260 High Street       Perth Amboy, NJ 08861      
Email: ejasko@perthamboynj.org                     and: Mayor       260 High
Street       Perth Amboy, NJ 08861                     If to the Company:
Utility Service Affiliates (Perth Amboy), Inc.       1500 Ronson Road      
Iselin, NJ  08830       Att: Dennis Doll       Email: ddoll@middlesexwater.com  



38

 

Section 6.3. Arbitration. (A) It is the stated intent and purpose of both
parties at all times to reach agreement by negotiation between the City and the
Company, without recourse to arbitration. In the event, however, that such
dispute or difference is not settled, either party may request that the matter
be referred to arbitration. The demand for arbitration must be submitted to the
American Arbitration Association within sixty (60) calendar days after the date
of such request, in which case the arbitration will resolve any then existing
controversy or claim between the parties hereto which directly or indirectly
arises out of or relates to this Contract.

 

(B)       The arbitration will be conducted in New Jersey in accordance with the
rules and procedures then existing under the Commercial Arbitration Rules of the
American Arbitration Association, provided that notwithstanding anything to the
contrary contained in such rules the following will apply: The arbitration board
will consist of three arbitrators. The City will choose one arbitrator and the
Company will choose one arbitrator. If the two arbitrators appointed by the
parties fail to agree within five (5) business days upon the selection of a
third arbitrator, the third arbitrator will be selected from a list of
arbitrators supplied by the American Arbitration Association or otherwise in
accordance Commercial Arbitration Rules.

 

(C)       After the appointments of the third arbitrator, the arbitration board
will meet as necessary for the purpose of reaching a determination in the
dispute or difference, and the decision of the majority of the board, submitted
in writing, to the City and the Company will be final and binding upon both
parties. Judgment upon any decision rendered by such arbitration board may be
entered in any court having jurisdiction.

 

(D)       Each party will bear the expense of its own arbitrators and witnesses,
and the expenses of the third arbitrator and any general expenses of the
arbitration will be born equally by both parties.

 

39

 



Section 6.5. No Waiver. The failure of a party to insist on strict performance
of any or all of the terms of this Contract, or to exercise any right or remedy
under this Contract, will not constitute a waiver or relinquishment of any
nature regarding such right or remedy or any other right or remedy. No waiver of
any breach or default hereunder will be considered valid unless in writing and
signed by the party giving such waiver, and no such waiver will be deemed a
waiver of any subsequent breach or default of the same or similar nature.

 

Section 6.6. Severability. In case one or more of the covenants, terms or
provisions contained in this Contract will be held invalid, illegal or
unenforceable in any respect, the validity of the remaining covenants, terms and
provisions contained herein will be in no way affected, prejudiced or disturbed
and the remaining covenants, terms and provisions will remain in full force and
effect.

 

Section 6.7. No Third-Party Beneficiaries. No employees of the City or any other
third party will be deemed a third-party beneficiary of this Contract.

 

 

Section 6.8. Assignment. This Contract will be binding upon the parties'
respective successors and permitted assigns. Neither of the parties may assign
this Contract or any rights or obligations hereunder without the prior written
consent of the other party (which consent will not be unreasonably withheld),
and any such attempted assignment will be void, except that the Company may
assign this Contract, or any of its rights or obligations hereunder, to a
subsidiary or affiliate of the Company, so long as such assignment does not
relieve the Company of its obligations to the City as set forth herein, and the
Company will give prompt notice to the City of any such assignment and that
assignee should assume all of the Company obligations under the Contract.

 

Section 6.9. Indemnification. (A) The City will indemnify, defend and hold
harmless the Company, its employees, officers and directors, from and against
all liabilities, actions, damages, fines, penalties, claims, demands, judgments,
losses, costs, expenses, suits and actions (including reasonable attorney's
fees), (i) in connection with or arising out of the Systems, except to the
extent caused by negligence on the part of the Company, or (ii) arising out of
the condition (known or unknown) of the Systems prior to the Commencement Date.

 

(B)       The Company will indemnify, defend and hold harmless the City, its
officers, elected officials and employees, from and against all liabilities,
actions, damages, fines, penalties, claims, demands, judgments, losses, costs,
expenses, suits and actions (including reasonable attorney's fees), to the
extent caused by negligence on the part of the Company in connection with the
Company’s management, operation and maintenance of the Systems during the Term
of this Contract, except where the basis for such liability, actions, damages or
claims arise out of or relate to the City’s negligence as it relates to the
Systems.

 

40

 



Section 6.10. Complete Contract. This Contract sets forth the entire
understanding of the parties, which supersedes and merges all prior proposals,
understandings and all other agreements, oral and written, between the parties
relating to the subject matter hereof and may not be modified except in a
writing executed by both parties.

 

Section 6.11. Titles and Headings. Titles and headings to sections or paragraphs
herein are inserted merely for convenience of reference and are not intended to
be a part of or to affect the meaning or interpretation of this Contract.

 

Section 6.12. Counterparts. This Contract may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

Section 6.13. Governing Law. This Contract and all amendments hereof will be
governed by and construed in accordance with the internal laws of the State of
New Jersey applicable to contracts made and to be performed therein.

 

Section 6.14 Insurance. The Company shall not commence the performance of the
Services under this Contract until it has provided insurance of the types and in
such amounts as set forth herein and such other insurance as shall be reasonably
requested by the City provided such insurance is commercially reasonably
available and such insurance has been approved by the City, such approval shall
not be unreasonably withheld, nor shall the Company allow any subcontractor to
work on its subcontract until all similar insurance required of the
subcontractor has been so obtained and approved or the Company has determined
that the Company's insurance is sufficient to cover the actions of the
subcontractor. The Company shall maintain such insurance in full force and
effect for the Term of this Contract.

 

The insurance policies provided by the Company at its expense and more
particularly described hereafter shall specifically designate the City as
additional insured to the extent of the negligent acts, errors or omissions of
the Company and shall further contain such provisions and shall insure the City
and City officials, officers, employees, consultants and agents, pursuant to the
terms and requirements set forth herein and to the fullest extent allowed by the
law.

 

41

 



The Company shall be solely responsible for all injuries to persons or property
(other than to the extent such costs are paid by worker's compensation
insurance) occurring on account of the performance of Services hereunder,
regardless who is performing the Services.

 

Certificates from the insurance carrier, stating the limits of liability and the
expiration date for each policy and type of coverage shall be filed with the
City before the execution of the Contract. The certificates shall contain the
following express obligation:

 

"This is to certify that the policies of insurance described herein have been
issued to the insured for whom this certificate is executed and are in force at
this time. In the event of cancellation, non-renewal or material change in a
policy affecting the certificate holder, thirty (30) Days prior written notice
shall be given the certificate holder except in the event of a cancellation for
failure to pay the insurance premium wherein ten (10) days prior written notice
shall be given to the certificate holder"

 

Such certificates shall specifically refer to this Contract and article, and the
following paragraphs in accordance with which the insurance is being furnished,
and state that such insurance is as required by such paragraphs of this
Contract.

 

All insurance coverage shall be with acceptable insurance companies only which
possess an A.M. Best Company rating of at least A+. All insurance policies
herein required of the Company shall be written by a company duly authorized and
licensed to do business in the State and be executed by some agent therein duly
licensed as an agent in said State.

 

Insurance shall include the type of insurance specified below in not less than
the amounts stated. Neither approval by the City nor a failure to disapprove
insurance furnished by the Company, shall release the Company from full
responsibility for liability, damages and accidents as set forth herein.

 

42

 



The Company shall take out and maintain during the Term of this Contract the
following types of insurance in an amount, for each policy, not less than the
amounts stated:

 

(a) Commercial General Liability Insurance (i) The Company shall maintain during
the Term of this Contract such commercial general liability insurance as shall
protect it against claims for damages resulting from bodily injury, including
wrongful death and property damages, which may arise from the performance of
Services hereunder regardless of by whom performed. The minimum acceptable
limits of liability to be provided by such insurance shall be as follows:

 

Bodily Injury Limits and Property Damage - $1,000,000 each occurrence/$2,000,000
aggregate.

 

Products liability and completed operations - $2,000,000 aggregate.

 

Personal injury liability - $2,000,000 aggregate.

 

(ii) The commercial general liability insurance required by the preceding
subparagraph shall include the following extensions of coverage:

 

(A)      The coverage shall be provided under a commercial general liability
form of policy or similar thereto.

 

(B)       XCU Coverage - If the Contract requires any work procedures involving
blasting, excavating, tunneling or other underground work, the liability
coverage shall include standard blasting or explosion coverage, standard
collapse coverage and standard underground coverage, commonly referred to as XCU
property damage liability coverage with limits of $1,000,000 CSL.

 

(C)Contractual liability coverage shall be included.

 

(D)       Protective liability coverage shall be included to protect the Company
against claims arising out of operations performed by others and contractors
protective liability coverage for its subcontractors.

 

(b)       Worker's Compensation and Employer’s Liability Insurance in accordance
with the requirements of the laws of the State and all other applicable laws and
regulations. If any class of employees engaged in hazardous work cannot be
protected by workmen's compensation and liability insurance, the Company shall
provide adequate insurance for each class of employees.

 

43

 



The Company shall take out and maintain during the Term of this Agreement the
applicable statutory Worker's Compensation Insurance with an insurance company
authorized to write such insurance covering all of its employees, and in the
case of any work sublet, the Company shall require the subcontractor similarly
to provide statutory Worker's Compensation Insurance for the latter's employees.
The Company shall take out and maintain during the Term of this Contract,
Employer's Liability Insurance with a minimum limit of $1,000,000 with an
insurance company authorized to write such insurance and the Company shall
require each of its subcontracts similarly to maintain Employer's Liability
Insurance on its employees.

 

(c) Automobile Liability and Property Damage InsuranceT he Company shall take
out and maintain during the Term of the Contract such Automobile Liability
Insurance as shall protect it against claims for damages resulting from bodily
injury, including wrongful death and property damage, which may arise from the
operations of any owned, hired or non-owned automobiles used by or for it in any
capacity in connection with the performance of Services hereunder. The minimum
acceptable limits of liability to be provided by such Automobile Liability
Insurance shall be as follows:

 

Bodily Injury Limits and Property Damage - $5,000,000 each occurrence/annual
aggregate by the Company (or $1,000,000 each occurrence/annual aggregate by each
subcontractor).

 

(d) Excess Liability Insurance - $10,000,000.

 

(e) Professional Liability Insurance in the case of any consulting engineering
firm hired by the Company or any engineers, architects or other professionals to
the extent the coverage is not provided by the comprehensive general liability
insurance, in an amount not less than $2,000,000.

 

The Company shall require each of its subcontractors to take out and maintain
during the life of its subcontracts the same insurance coverage required of the
Company under Section 6.14(a), (b) and (c), including the extensions of coverage
required under Section 6.14(a)(ii) naming the City as additional insureds
thereon unless the Company has determined that its insurance coverage is
sufficient to cover the actions of the subcontractor. Each subcontractor shall
furnish to the Company (2) copies of a certificate of insurance and such
certificate shall contain the same information required hereinabove. The Company
shall furnish one (1) copy of the certificate to the City.

 

44

 



All insurance policies shall have a maximum deductible of $10,000 unless
otherwise approved by the City which approval shall not be unreasonably
withheld.

 

If the Company derives insurance proceeds to cover any liabilities under this
Contract, the Company shall have no claim against the City for such amounts
provided that the City did not cause the events that result in the claim against
the applicable insurance company.

 

If at any time the Company fails to maintain any of the foregoing policies, or
if a company issuing any such policy shall become unsatisfactory to any of the
City, the Company shall, upon notice to that effect from such party, promptly
obtain a new policy, submit the same to the City for its approval and submit a
certificate of insurance as described above. Failure of the Company to take out
and/or maintain or the taking out and/or maintenance of any required insurance,
shall not relieve the Company of any liability under the Contract.

 

The City shall maintain insurance on the City Systems during the Term of this
Contract substantially similar in kind, scope and amount as that maintained by
the Company as of the Commencement Date. If any damage occurs to the City
Systems during the Term of this Agreement that is an insured risk under the
policies described in this Section 6.14, the Company agrees that its policies
provide coverage on a primary and non-contributory basis and should be used as
the first basis of recovery. The Company, however, may request the City to file
a claim under its insurance policy or policies for any amounts not covered under
the policies maintained by the Company, and if insurance proceeds are paid to
the City for such amounts, the City shall reimburse the Company but solely from
such proceeds for the actual, documented cost it incurs to repair the damage to
the City Systems in an amount not to exceed such insurance proceeds.

 

45

 

IN WITNESS WHEREOF, the parties have caused this Contract to be duly executed by
their duly authorized representatives, as of the day and year first above
written.

 

WITNESS:   CITY OF PERTH AMBOY                     By: /s/Victoria Ann
Kupsch            By: /s/Wilda Diaz, Mayor           Victoria Ann Kupsch, Clerk
    Wilda Diaz, Mayor                                                WITNESS:  
UTILITY SERVICE AFFILIATES,       (PERTH AMBOY)INC.           By: /s/Jay L.
Kooper                By: /s/Dennis W. Doll                  Jay L. Kooper,
Secretary     Dennis W. Doll, Chairman

 

 

 

 

 

46

 

 

 

EXHIBIT A TO SERVICE CONTRACT

MAINTENANCE ITEMS AND MAJOR SYSTEM REPAIRS

 

 

Those items set forth in Article IV hereof or otherwise identified in the
Contract.


 

47

 



EXHIBIT B TO SERVICE CONTRACT

ANNUAL FEE

 

 

 

 

YEAR      AMOUNT             1   $6,700,000 2   $6,700,000 3   $6,700,000 4  
$6,700,000 5   $6,700,000 6   $6,700,000 7   $6,700,000 8   $6,700,000 9  
$6,700,000 10   $6,700,000

 

 

48

 

EXHIBIT C TO SERVICE CONTRACT

ONGOING CAPITAL IMPROVEMENTS

 

Description Vendor Amount Estimated Completion

Rehabilitation of High Lift Pump

 

Municipal Maintenance Co., R-17-1/18

 

46,600 End of February

Purchase of Flow Meter

 

  22,000 Waiting for BASF response

Water Main Extension - Convery Blvd

 

  198,000 Not determined

Florida Grove Road Reservoir - Repairs to concrete wall

 

     

Hurricane Sandy Recovery - 2nd St. Pump Station

 

Allied Construction Co., C1700049

 

2,396,000 June, 2018

2nd St. Pump Station - Engineering

 

CDM Smith, C1700083

 

112,402.46 June, 2018

Replacement of Water Meters

 

  735,000 December, 2018

Inspection/Refurbishment of Well Pumps

 

  50,000 As needed

Painting of Major Components - Runyon

 

Bonding Company

 

763,345 February , 2018

Sewer System Feasibilty Study

 

  100,000 Not determined

Sewer Separation & Construction

 

Center State Engineering, C1600027

 

107,000 December, 2018

Replacement of Catch Basins

 

  275,000 December, 2018

Cleaning/refurbishment of Interceptor Lines

 

  200,000 December, 2018

Updating State Reporting

 

  100,000 Determined by permit requirements

Green Infrastructure (Parking Lots)

 

Z Brothers, C1700063

 

318,631.32 April, 2018

Replacement of Water Meters

 

  382,500 December, 2018

Inspection/Refurbishment of Well Pumps

 

  50,000 As needed

Manhole Replacement

 

  210,120 December, 2018

Catch Basin Replacement

 

  357,000 December, 2018

Update State Reports as per NJDEP Permit Requirements

 

  612,000 Determined by permit requirements

Sewer Main Lining: State St - Smith St to Sadowski Pkwy

 

  785,400 December, 2018

 

49

 



Sewer Lining - Cortlandt St. - Entire Length

 

  224,400 December, 2018

Sewer Main Lining Projects

 

  1,020,000 December, 2018

Cleaning of Interceptor Mains

 

  150,000 December, 2018

Green Infrastructure Project - Reduce Wet Weather CSO Overflows

 

  51,000 Not Determined

Woodbridge Trunk Sewer Line - City Proportionate Share

 

  1,275,000 2020

Passaic Valley Sewer Commission - Monitoring & Modeling

 

Passaic Valley Sewer Commission

 

135,660 Not determined

Cleaning of Interceptor Lines

 

  345,000 December, 2018

Replacement of 4" Water Mains

 

  1,632,000 December, 2018

Convery Boulevard Water Main Project

 

  448,800 Not determined

Replacement of Residential Water Meters

 

  420,750 December, 2018

Painting of the Backwash Tank and the Stand Pipe

 

  1,020,000 December, 2018

Install Generator at Runyon Water Treatment Plant

 

  1,009,800 December, 2018

Replace Catch Basins

 

  392,700 December, 2018

Sewer Cleaning & Lining Project - Various Mains

 

  1,040,400 December, 2018

Sewer Separation

 

  2,550,000 2019

Replacement of Existing Camera used for Sewer Main Insp.

 

  240,550 December, 2018

 

 

50

 

 

 

 

EXHIBIT D TO SERVICE CONTRACT

 

CITY EQUIPTMENT AVAILABLE FOR COMPANY’S USE WITHIN THE CITY

 

 

 

 

Department Year Make

Model

F350 Dump

License Plate VIN# Wastewater 1995 Ford Truck MG55021 2FDKF38G3SCA51266

 

Wastewater

 

1995

 

Ford

F-Super Duty Crane Truck

F350 Pick Up

 

MG55020

 

1FDLF47G7SEA50661

 

Wastewater 1996

Ford

 

4 Door MG47886

1FDJW35HITEB29872

 

Wastewater

 

Wastewater

2002

 

2004

Crane

 

Sterling

Dump Truck Vactor 2100 Series

MG51972

 

MG60016

1FVABTAK82HJ76092

 

2F2AATAK14AM97933

      TR3000 T.V.     Wastewater 2004   Camera N/A XT03102101

 

Water

   

 

Hydrastop

    Water     Light Tower    

 

Water

    Tapping Machine    

 

Water

    Army Surplus- Dump Truck    

 

Water

    Army Surplus- Crane Truck    

 

Water

    Backhoe (not functioning)    

 

Water

    Mud Pump    

 



 

51

 



 

EXHIBIT E TO SERVICE CONTRACT

SIX YEAR CAPITAL IMPROVEMENT PROGRAM FOR THE WATER AND WASTE WATER SYSTEMS


EXHIBIT F TO THE SERVICE CONTRACT

MCUA CONTRACT

52

 

 

EXHIBIT G TO THE SERVICE CONTRACT

WOODBRIDGE CONTRACT

 



53

 

